IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


BROCKWAY BOROUGH MUNICIPAL               : No. 47 WAL 2016
AUTHORITY,                               :
                                         :
                 Petitioner              : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
           v.                            :
                                         :
                                         :
DEPARTMENT OF ENVIRONMENTAL              :
PROTECTION,                              :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.